This “Corrected Notice of Allowability” is to update PTOL-37, to state that original claims 71-72 as allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bennett C. David on March 5, 2021.
The application has been amended as follows:
Claims 41, 43-44, 46-50, 55-57, and 71-72 have been amended and claims 42 and 51-52 have been cancelled.
In particular,
Claim 41 has been amended as follows:
     41. (Currently Amended)  A method, implemented by a wireless device in a wireless communication network, of receiving downlink control information, the method comprising the wireless device:
determining, based on one or more resource identifiers received from a base station, two or more control resource sets to use for receiving downlink control information from the base station, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set;
determining a state of a time slot monitored by the wireless device for downlink control information based on expected transmissions of synchronization signals or reference signals during the time slot using resources of one of the control resource sets, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
monitoring for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot. 

Claim 42 canceled.

Claim 43 has been amended as follows:
      43. (Currently Amended)  The method of claim 41, wherein the second control resource set contains fewer resources than the first control resource set with less robust coding or formatting.

Claim 44 has been amended as follows:
      44. (Currently Amended)  The method of claim 41, wherein the two or more control resource sets further include a third control resource set for receiving downlink control information in a third set of time slots corresponding to a third state.

Claim 46 has been amended as follows:
. (Currently Amended) The method of claim 41, wherein the one or more resource identifiers comprise at least one of:
a first frequency range for the first control resource set; 
a first bitmap identifying the first control resource set; and
a first index value associated with the first resource control set.  

Claim 47 has been amended as follows:
      47. (Currently Amended)  The method of claim 41, wherein determining the second control resource set comprises applying a predetermined mapping between control resources in the first control resource set and control channel resources in the second control resource set.   


Claim 48 has been amended as follows:
    48. 	(Currently Amended) The method of claim 41, wherein the one or more resource identifiers comprises a frequency offset; and 
wherein determining the second control resource set is determined based on the frequency offset and the first control resource set.  

Claim 49 has been amended as follows:
      49. (Currently Amended) The method of claim 41, wherein the one or more resource identifiers comprises at least one of:
a second frequency range for the second control resource set;
a second bitmap identifying the second control resource set, and wherein the second control resource set is determined based on the second bitmap; and 
a second index value; and 


Claim 50 has been amended as follows:
      50. (Currently Amended) The method of claim 41, wherein the one or more resource identifiers comprise a single index value associated with a control resource set pair; and 
wherein the first and second control resource sets are determined based on the single index value.  

Claim 51 canceled.
Claim 52 canceled.

Claim 55 has been amended as follows:
55.  (Currently Amended) A wireless device in a wireless communication network, the wireless device comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry whereby the wireless device is operative to:
synchronize with a cell in the wireless communication network;
determine, based on one or more resource identifiers received from the cell, two or more control resource sets to use for receiving downlink control information from a base station, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set;
determine a state of a time slot based on expected transmissions of synchronization signals or reference signals during the time slot using resources of one of the control resource sets, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
monitor for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot.

Claim 56 has been amended as follows:
      56. (Currently Amended)  A non-transitory computer readable recording medium storing a computer program product for controlling a wireless device in a wireless communication network for receiving downlink control information, the computer program product comprising software instructions which, when run on processing circuitry of the wireless device, causes the wireless device to:
determine, based on one or more resource identifiers received from a base station, two or more control resource sets to use for receiving downlink control information from the base station, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set;
, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
monitor for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot. 

Claim 57 has been amended as follows:
      57. (Currently Amended) A method, implemented by a base station in a wireless communication network, of transmitting downlink control information, the method comprising the base station:
determining two or more control resource sets to use for transmitting downlink control information to a wireless device, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set; 
transmitting one or more resource identifiers to a wireless device, the one or more identifiers enabling the wireless device to determine the two or more control resource sets to use for receiving the downlink control information;
determining a state of a time slot for transmitting downlink control information to the wireless device based on expected transmissions of synchronization signals or reference signals during the time slot using resources of one of the control resource sets, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
transmitting the downlink control information in the time slot on one of the control resource sets depending on the state of the time slot. 

Claim 71 has been amended as follows:
    71. 	(Currently Amended) A base station in a wireless communication network, the base station comprising:
processing circuitry;	
memory containing instructions executable by the processing circuitry whereby the base station is operative to:
determine two or more control resource sets to use for transmitting downlink control information to a wireless device in a cell of the base station, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set; 
transmit one or more resource identifiers to a wireless device, the one or more identifiers enabling the wireless device to determine the two or more control resource sets to use for receiving the downlink control information;
determine a state of a time slot for transmitting downlink control information to the wireless device based on expected transmissions of synchronization signals or , comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
transmit the downlink control information in the time slot on one of the control resource sets depending on the state of the time slot.

Claim 72 has been amended as follows:
    72. 	(Currently Amended)  A non-transitory computer readable recording medium storing a computer program product for controlling a base station in a wireless communication network for of transmitting downlink control information, the computer program product comprising software instructions which, when run on processing circuitry of the base station, causes the base station to:
determine two or more control resource sets to use for transmitting downlink control information to a wireless device, wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set; 
transmit one or more resource identifiers to a wireless device, the one or more identifiers enabling the wireless device to determine the two or more control resource sets to use for receiving the downlink control information;
determine a state of a time slot for transmitting downlink control information to the wireless device based on expected transmissions of synchronization signals or reference signals during the time slot using resources of one of the control resource sets, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and 
transmit the downlink control information in the time slot on one of the control resource sets depending on the state of the time slot.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see pages 11-13, filed January 29, 2021, with respect to claims 41, 43-50, and 53-72 have been fully considered and are not persuasive.  The 35 U.S.C. 103(a) rejections of claims 41, 43-50, and 53-72 have been withdrawn, in view of above Examiners amendment. 

Allowable Subject Matter
Claim(s) 41, 43-50, and  53-72 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 41, 43-50, and 53-72 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 41, 55-57 and 71-72 … wherein the two or more control resource sets include a first control resource set in a first set of time slots corresponding to a first state, and a second control resource set in a second set of time slots corresponding to a second state, wherein time slots in the second set of time slots is used for transmitting at least one of a synchronization signal that overlaps with the first control resource set, a synchronization signal block that overlaps with the first control resource set, and system information that overlaps with the first control resource set; determining a state of a time slot monitored by the wireless device for downlink control information based on expected transmissions of synchronization signals or reference signals during the time slot using resources of one of the control resource sets, comprising at least one of determining whether a synchronization signal is transmitted in the time slot, a synchronization signal block is transmitted in the time slot, and system information is transmitted in the time slot; and monitoring for downlink control information in the time slot on one of the control resources sets selected based on the state of the time slot… and in combination with other limitations recited as specified in claims 41, 55-57 and 71-72.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sadeghi (US Pub. No.: 2016/0029239) discloses a method and apparatus are described for controlling uplink (UL) transmission power. A wireless transmit/receive unit (WTRU) may receive a configuration of UL subframe sets and maintain a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets. The WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero. 

Liu (US Pub. No.: 2015/0200741) discloses a control channel detection method and user equipment are disclosed. The control channel detection method includes: determining, by a user equipment, a control channel search interval according to a control channel resource set and/or a control channel type; and performing control channel detection in the search interval, where the control channel resource set includes at least one physical resource block. In embodiments of the present invention, the UE can determine an E-PDCCH search interval according to the control channel resource set and/or the control channel type, thereby implementing control channel detection of the UE. In this way, a solution is provided for the scenario in which multiple control channel resource sets are configured by a network side for the UE. 

Cao (US Pub. No.: 2018/0123765) discloses in a wireless communication system, a grant-free uplink transmission is an uplink transmission sent from a user equipment (UE) to a base station that does not need a dynamic and explicit scheduling grant from the base station. Systems and methods are disclosed for performing hybrid automatic repeat request (HARQ) for grant-free uplink transmissions. Signaling relating to the ACK/NACK for the HARQ, as well as signaling relating to configuring the UE for grant-free uplink transmission, is also disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469